
	

114 SRES 612 IS: Recognizing the Weatherization Assistance Program during its 40th anniversary year for its history of reducing the energy costs of families with low incomes, making low-income households healthier and safer, positively impacting the environment, and supporting jobs and new technology.
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 612
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2016
			Mr. Reed (for himself, Ms. Collins, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		RESOLUTION
		Recognizing the Weatherization Assistance Program during its 40th anniversary year for its history
			 of reducing the energy costs of families with low incomes, making
			 low-income households healthier and safer, positively impacting the
			 environment, and supporting jobs and new technology.
	
	
 Whereas Congress has long recognized the disproportionate energy burden on families and individuals with low incomes;
 Whereas, in 1976, Congress and the Department of Energy developed the Weatherization Assistance Program (in this preamble referred to as the WAP) to increase the energy efficiency of dwellings owned or occupied by low-income individuals, reduce the total residential energy expenditures of those individuals, and improve the health and safety of those individuals, especially low-income individuals who are particularly vulnerable, such as the elderly, persons with disabilities, families with children, high residential energy users, and households with high energy burdens;
 Whereas low-income households on average pay 7.2 percent of the income of those households on utilities, more than 3 times the amount that higher income households pay;
 Whereas at least 1/4 of low-income households in many regions experience an energy burden that is greater than 14 percent of household income;
 Whereas nearly 9,000,000 families across the United States live in energy inefficient, unhealthy homes;
 Whereas the WAP operates in all 50 States, the District of Columbia, 5 territories of the United States, and Indian tribal governments;
 Whereas more than 7,400,000 homes have been weatherized since the inception of the WAP in 1976; Whereas, in a typical year, the WAP produces more than $300,000,000 in energy cost savings;
 Whereas a typical low-income family saves between $250 and $450 per year after receiving weatherization services;
 Whereas every dollar invested in weatherization returns $4.10 to society in energy, health, and safety benefits;
 Whereas children in households that receive weatherization services miss fewer days of school due to incidences of asthma, respiratory difficulties, and other health-related issues;
 Whereas investment in the WAP by the Federal Government and other sources supports more than 25,000 jobs across the United States in related industries;
 Whereas the WAP decreases pollution and improves air quality; Whereas the WAP has increased its impact through a strategic partnership with the Low Income Home Energy Assistance Program (commonly known as the LIHEAP) of the Department of Health and Human Services;
 Whereas the WAP has implemented rigorous quality control standards and procedures; Whereas the WAP has incorporated cutting edge technologies; and
 Whereas, by decreasing the amount of personal income spent on home energy, the WAP makes housing more affordable, improves the quality of life for families with low incomes, reduces forced mobility, and increases the energy security of the United States: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the Weatherization Assistance Program for 40 years of reducing the energy burden of families with low incomes, making low-income households healthier and safer, positively impacting the environment, and supporting jobs and new technology;
 (2)encourages the Weatherization Assistance Program to continue performing essential weatherization services in the future;
 (3)applauds the dedicated professionals at the Federal, State, and local levels who run the daily operations of the Weatherization Assistance Program; and
 (4)congratulates the Weatherization Assistance Program on the 40th anniversary of the Weatherization Assistance Program being signed into law on August 14, 1976.
			
